Citation Nr: 9921751	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-08 240	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1983 through October 
1987.  Thereafter, the veteran had service with the Oklahoma 
National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.  


REMAND

A preliminary review of the record discloses that in the 
Statement of Accredited Representative in Appeals Case filed 
in June 1999, the veteran's representative requested the 
Board to remand this case in order for the RO to obtain 
additional medical records from a chiropractor documenting 
ongoing treatment for the veteran's back pain.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Once the Board has been made 
aware of additional evidence that may well ground the 
veteran's claim, a duty to notify arises pursuant to 
38 U.S.C.A. § 5103(a) (1991).  In this case where the 
veteran's representative has requested that the VA assist in 
obtaining relevant evidence, the Board while defer a decision 
pending an attempt to obtain this evidence.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of this case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should request the veteran to 
specify when and where he has received 
medical treatment for his back since his 
separation from service in 1987 and to 
provide the RO with the appropriate 
authorizations to obtain these records.  
The RO should then obtain these records 
and associate them with the claims file.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

